DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 5/20/2021.
Claims 1, 3-4, 6-7, 11, 17, and 21 are amended.
Claims 2, 15-16, and 25-106 are cancelled.
Claim 107 are newly added. 
Claims 1, 3-14, 17-24, and 107 are pending. 
The Applicant has overcome the rejection of claims 7 and 21 under 35 USC 112(a) for failing to comply with the written description requirement by amending the claims in the reply filed 5/20/2021.

Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. 
The Applicant argues Buchberger and Mazur fail to teach “an atomizer configured to convert the liquid vaporizable material to a gas-phase state” and “a primary passageway comprising a first channel for conveying the liquid vaporizable material from the storage chamber to the atomizer.” Specifically, the Applicant argues that that the ventilation duct 52 does not receive or direct any liquid vaporizable material .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a microfluidic feature configured to prevent air and liquid from bypassing each other during filling and emptying of the collector” in claims 1 and 17.
“the microfluidic feature is configured to allow the liquid vaporizable material to move along a length of the secondary passageway only with a meniscus fully covering a cross-sectional area of the secondary passageway” in claims 6 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The microfluidic features relate to size, shape, surface coating, structural features, and capillary properties of the secondary passageway (Paragraph 282), wherein the microfluidic features include a cross sectional area sufficiently small (Paragraph 289). In other words, the microfluidic feature is interpreted as a channel having a sufficiently small cross sectional area and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim limitation “without allowing the liquid vaporizable material to reach an outlet of the collector” is indefinite. Specifically, claim 17 recites both “a liquid vaporizable material [in a vaporizer cartridge]” and “a volume of the liquid vaporizable material [in the capillary structure].” Therefore, it is unclear which volumes of liquid vaporizable material (either in the vaporizer cartridge or in the collector) or all of the liquid vaporizable material are prevented from reaching the outlet of the collector. For examination purposes, either volume of liquid vaporizable material is considered to meet the claim. Therefore, claims 18-24 are rejected for their dependencies.
Regarding claim 107, the claim limitation “without allowing the liquid vaporizable material to reach an outlet of the collector” is indefinite. Specifically, claim 1 recites “a reservoir configured to contain liquid vaporizable material,” “the liquid vaporizable material [in the primary passageway],” liquid vaporizable material [in the collector]” and claim 107 recites “liquid vaporizable material [in the capillary structure].” Therefore, it is unclear which volumes of liquid vaporizable material (either in the vaporizer cartridge or in the collector) or all of the liquid vaporizable material, are prevented from reaching the outlet of the collector. For examination purposes, either volume of liquid vaporizable material is considered to meet the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 17, 19, 22, and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711).
Regarding claim 1, Buchberger discloses an inhaler (abstract) of a vapor-air mixture (Paragraph 1) comprising:
an inhalator component (2; equivalent to a reservoir) consisting of a liquid container (4; equivalent to a storage chamber) filled with a liquid material (16; Fig. 9; equivalent to a liquid vaporizable material) which is defined by at least one wall (see Fig. 7), and a reservoir (45) directly adjoining the liquid container (Paragraph 138; see Fig. 18), an extension (44), plates (43), and upper part (42) (elements 42-45 are collectively interpreted as an overflow volume);
a planar composite (22) consists of a heating element and a wick (paragraph 116; equivalent to an atomizer) for evaporating a liquid (paragraph 117);
a capillary gap (41; equivalent to a primary passageway comprising a first channel) for feeding the composite the liquid material (Paragraph 137); and
the upper part (42; equivalent to a collector) a buffer store (53; Fig. 17) including slots (54), the slots communicating with the capillary gap such that capillary action of the slots causes the liquid material to flow out of the reservoir via the capillary gap and via the openings into the slots where said material is temporarily stored (paragraph 139) wherein the buffer store itself consists of capillaries (paragraph 66).
However, Buchberger does not explicitly teach that the capillary structure comprises a microfluidic feature configured to prevent air and liquid from bypassing each other during filling and emptying of the collector. 
Mazur discloses an aerosol generating system (abstract; equivalent to a vaporizer) comprising a liquid storage portion (5; Fig. 2; equivalent to a reservoir configured to contain a liquid vaporizable material) including a housing (20; equivalent to the reservoir at least partially defined by at least one wall),  a second storage volume (22; equivalent to a storage chamber) and an overflow volume (Fig. 2; interpreted as the combination of the dip tube 33, gap 25, vertical gap 24, and first storage volume 21), wherein the gaps and dip tube are arranged relative to each other such that air bubbles are inhibited from passing from the first storage volume to the second storage volume over a wide range of orientations and ensure that no air passes from the first storage volume to the second storage volume (Paragraph 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capillaries11 of Buchberger by changing the arrangement as in 
Regarding claim 3, modified Buchberger discloses the capillary gap (41) is formed through the upper part (42) (see Fig. 11). 
Regarding claim 8, the claim limitation “the storage chamber and the collector are configured to maintain a continuous column of liquid vaporizable material in the collector in contact with the liquid vaporizable material in the storage chamber such that a reduction in pressure in the storage chamber relative to ambient pressure causes the continuous column of the liquid vaporizable material in the collector to be at least partially drawn back into the storage chamber” this has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the vaporizer of Buchberger is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claims 17 and 107, modified Buchberger discloses the upper part (42; equivalent to a collector) including a buffer store (53; Fig. 17) including slots (54), the slots communicating with the capillary gap such that capillary action of the slots causes the liquid material to flow out of the reservoir via the capillary gap and via the openings into the slots where said material is temporarily stored (paragraph 139) wherein the buffer store itself consists of capillaries (paragraph 66), the slots (54) temporarily store the liquid material and can be removed by the wick when the need arises (paragraph 139) such that the liquid does not flow into the ventilation duct (52; see also Fig. 25; interpreted as an outlet for air; see also Applicant’s arguments filed 5/20/2021, arguing that the duct 52 does not receive or direct any liquid vaporizable material). 
Regarding claim 19, modified Buchberger discloses the a planar composite (22) consists of a heating element and a wick (paragraph 116; equivalent to an atomizer) for evaporating a liquid (paragraph 117); and a capillary gap (41; equivalent to a primary passageway comprising a first channel) 
Regarding claim 22, the claim limitation “the storage chamber and the collector are configured to maintain a continuous column of liquid vaporizable material in the collector in contact with the liquid vaporizable material in the storage chamber such that a reduction in pressure in the storage chamber relative to ambient pressure causes the continuous column of the liquid vaporizable material in the collector to be at least partially drawn back into the storage chamber” this has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the vaporizer of Buchberger is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) as applied to claim 2 above, and further in view of Hyland et al. (US 2017/0043106).
Regarding claims 4-5, modified Buchberger discloses the vaporizer as discussed above with respect to claim 2. Additionally, Buchberger suggests avoiding gas bubbles (Paragraph 139).
However, modified Buchberger is silent as to the first channel having a cross-sectional shape with at least one irregularity configured to allow liquid in the first channel to bypass an air bubble blocking a remainder of the first channel, wherein the cross-sectional shape resembles a cross.
Hyland teaches an aerosol generator (title) comprising a nebulizer (100) having a liquid supply reservoir with a funnel portion (102) and including bubble-prevention ribs (103, 104) extending downwardly along a reservoir wall (106) towards a reservoir outlet (105) (Fig. 3; Paragraph 47). Hyland teaches further configurations wherein reservoir wall has a cross sectional shape in the form of a cross (see Fig. 9a, 9b, 9d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capillary gap (41) of Buchberger to have cross-sectional area in .  
Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) as applied to claims 1 and 19 above, and further in view of Aarts et al. (US 2017/0056883) as evidenced by Takeuchi (US 6155268).
Regarding claims 6 and 20, modified Buchberger discloses the vaporizer as discussed above with respect to claims 1 and 19. Buchberger further discloses the buffer store (53) includes slots (54; equivalent to secondary passageway) in the form of capillaries (paragraph 66).and openings (55), wherein the slots communicate the chamber via a ventilation gap, and capillary action of the slots causes the liquid material to flow out of the reservoir and into the slots (Paragraph 139).
One of ordinary skill in the art would appreciate that a liquid-gas interface exists near the openings (55), due to evaporation of the liquid material and flow of air into chamber (see abstract). Furthermore, Takeuchi provides evidence that a capillary tube (36) including a liquid flavor source (34) forming a meniscus at the liquid-gas interface (see Fig. 2A), heating to gasify the liquid such that the liquid-gas drops in the capillary tube (see Fig. 2B), and then supplying more liquid flavor source into the capillary tube such that the liquid-gas interface rises (see Fig. 2C) (Column 7, line 57-Column 8, line 4).
However, Buchberger does not explicitly teach a meniscus fully covering a cross-sectional area of the second passageway. 
Aarts teaches the control of fluid menisci (Paragraph 1) in the same field of endeavor of microfluidic devices (Paragraph 1), wherein an interface between a liquid and a gas in a capillary is called a meniscus (Paragraph 2, the shape and position of the meniscus depends on the capillary length, the contact angle, the orientation of the capillary, and the cross-sectional shape and size of the capillary (Paragraph 2-6), wherein controlling parameters such as the cross-section allows a user to control the characteristics of the meniscus (paragraph 28) allows a user to control interfacial processes with increased control over micro-fluidic devices (Paragraphs 20-21). 

Regarding claims 7 and 21, modified Buchberger discloses that the liquid vaporizable material wets an entire perimeter of the capillary (see Fig. 2A-I of Aarts).
Regarding the claim limitation “the liquid vaporizable material wets the secondary passageway around an entire perimeter of the secondary passageway” modified Buchberger discloses liquid material flows out of the reservoir via the capillary gap and via the openings into the slots where said material is temporarily stored and can be removed again by the wick as the need arises (Paragraph 139). Therefore, in normal operation, the liquid material would wet the entire perimeter of the secondary passageway.
Claims 9-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) and Aarts et al. (US 2017/0056883) as evidenced by Takeuchi (US 6155268) as applied to claims 6 and 20 above, and in further view of Crivelli (US 2003/0215335).
Regarding claims 9-10 and 23-24, modified Buchberger discloses the vaporizer as discussed above with respect to claim 6 and 20.
However, Buchberger is silent as to the secondary passageway comprises a plurality of spaced-apart constriction points having a smaller cross-sectional area than part of the secondary passageway between the constriction points, wherein the constriction points have a flatter surface directed along the secondary passageway toward the storage compartment and a rounder surface directed along the secondary passageway away from the storage compartment.
	Crivelli teaches a microelectromechanical (MEM) device for controlled movement of a liquid (abstract) comprising a reservoir (37) and channels (29, 30, 31, 32) having constrictions (30a; Fig. 1B; Paragraph 27; equivalent to multiple constrictions having a smaller cross-sectional area) having a flatter surface toward the reservoir (see Fig. 1A) and a rounder surface away from the reservoir (see Fig. 1A), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots (54) of Buchberger to include multiple constrictions having a flatter surface toward the reservoir and a rounder surface away from the reservoir as in Crivelli in order to achieve the predictable result of minimizing the projection of the fluid upstream when a bubble is created (Crivelli; Paragraph 27). 
Claims 11-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) as applied to claims 1 and 17 above, and further in view of Crivelli (US 2003/0215335).
Regarding claims 11-12 and 18, modified Buchberger discloses the apparatus as discussed above with respect to claims 1 and 17, comprising the upper part (42) and the buffer store (53) comprises multiple slots (54; see Fig. 17) that are capillaries (paragraph 66).
However, Buchberger is silent as to a microfluidic gate between the collector and the storage chamber, the microfluidic gate comprising a rim of an aperture between the storage chamber and the collector that is flatter on a first side facing the storage compartment than a second, more rounded, side facing the collector, the microfluidic gate comprises a plurality of openings connecting the storage chamber and the collector and a pinch-off point between the plurality of openings, the plurality of openings comprising a first channel and a second channel, wherein the first channel has a higher capillary drive than the second channel. 
	Crivelli teaches a microelectromechanical (MEM) device for controlled movement of a liquid (abstract) comprising a gate valve (60) comprising an entrance chamber (61; see Fig. 3; interpreted to a rim of an aperture and a pinch off point) that is flatter on one side (see Fig. 3; interpreted as the slanted portion of the entrance chamber) and rounder on the other side (see Fig. 3; interpreted as the constriction before chambers 62 and 64) and two gate chambers (62, 64; interpreted as pinch-off points) that control access to downstream paths (66, 68; equivalent to a first channel and a second channel), wherein the chambers container sheet resistors (70, 72) such that as fluid approaches the gate valve, it may process either from path 66 or 68, for example if voltage is applied to sheet resistor 70, a bubble will form and be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a gate valve as in Crivelli to the upper part (42) of Buchberger in order to obtain the predictable result of change flow paths and separate fluids into different streams (Crivelli; Paragraph 29).
Regarding claim 13, modified Buchberger discloses a bubble will form and be trapped within the chamber (62; interpreted as an air-liquid vaporizable material meniscus reaches the pinch-off point in the second channel) and turning off resistor the bubble will permit the bubble to collapse and allow access to the downstream path (Crivelli; Paragraph 29; interpreted as an air bubble formed to escape into the liquid vaporizable material in storage chamber), while turning on the resistor (72) causes bubbles to form in the chamber (64) thereby blocking access to path (66) (Crivelli; Paragraph 29; interpreted as a higher capillary drive in the first channel). 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Mazur et al. (US 2018/0146711) as applied to claim 1 above, and further in view of Monsees et al. (US 2013/0042865).
Regarding claim 14, modified Buchberger discloses the vaporizer as discussed above with respect to claim 1, wherein the liquid composition consists of water or a mixture of water and ethanol (Paragraph 108).
However, modified Buchberger is silent as to the liquid vaporizable material comprises one or more of propylene glycol and vegetable glycerin. 
	Monsees teaches a low temperature electronic vaporization device (title) wherein propylene glycol, glycerin, or a combination of both is used as the vapor-forming medium, that produces a visual vapor and allows the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added propylene glycol and glycerin as in Monsees to the composition of Buchberger in order to obtain the predictable result of forming a vapor forming medium with the benefit of producing a visual vapor when heated (Monsees; Paragraph 103). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747